Citation Nr: 9930125
Decision Date: 10/22/99	Archive Date: 12/06/99

DOCKET NO. 94-13 003               DATE OCT 22, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, his mother and sister

ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel 

INTRODUCTION

The veteran had active service from August 1956 to November 1958.

In an October 1961 rating decision, the RO denied service
connection for a nervous disorder. In a December 1990 decision, the
Board of Veterans' Appeals (Board) denied service connection for an
acquired psychiatric disorder. The Board determined that an
acquired psychiatric disorder had not been incurred in or
aggravated by service, and that the evidence submitted since the
October 1961 RO rating decision did not provide a new factual basis
warranting service connection for an acquired psychiatric disorder.

This current appeal first came before the Board on appeal from a
December 1993 rating decision in which the RO found that new and
material evidence bad not been submitted to reopen a claim for
service connection for an acquired psychiatric disorder. The
veteran appealed and was afforded a hearing at the RO in July 1994.
A transcript of the hearing is of record. His claim was denied by
the hearing officer in a November 1994 Supplemental Statement of
the Case (SSOC). The case was remanded by the Board in October 1996
and January 1999, and has been returned to the Board for further
appellate consideration.

FINDINGS OF FACT

1. In October 1961, the RO denied service connection for a nervous
disorder, finding that inadequate personality was diagnosed during
the veteran's service and on post-service VA examination, but a
personality disorder was not a disease or injury within the meaning
of applicable VA regulations.

- 2 -

2. In December 1990, the Board denied service connection for an
acquired psychiatric disorder, finding that an acquired psychiatric
disorder was not incurred in or aggravated by service, and evidence
submitted subsequent to the RO's October 1961 rating decision
denying service connection for a nervous disorder did not present
a new factual basis warranting service connection for an acquired
psychiatric disorder.

3. Additional evidence submitted since the December 1990 Board
decision is not of such significance that it must be considered to
fairly decide the merits of the case.

CONCLUSION OF LAW

Evidence received since the Board denied service connection for an
acquired psychiatric disorder in December 1990 is not new and
material; the December 1990 decision denying service connection for
an acquired psychiatric disorder is final and the claim is not
reopened. 38 U.S.C.A. 1112, 1131, 5107, 5108, 7104 (West 1991); 38
C.F.R.  3.156(a), 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record when the Board denied service connection for
an acquired psychiatric disorder in December 1990 included service
medical records, which showed that the veteran was treated for a
personality disorder. There was no diagnosis of a neurosis, a
psychosis, or of any acquired psychiatric disorder during service.

A VA medical examination of the veteran in September 1961 included
a neuropsychiatric examination in which the examiner's assessment
was that the

- 3 - 

veteran had an inadequate personality. In a September 1961 rating
decision, the RO denied service connection for a nervous disorder,
noting that examinations of the veteran had resulted in diagnoses
of a personality disorder, and a personality disorder was not a
disease or injury under the VA regulations then (and currently) in
effect. The RO informed the veteran of the denial of his claim in
a letter dated in October 1961. The veteran did not file a timely
appeal of the decision.

In an October 1982 statement, the veteran's representative reported
that the veteran was undergoing VA psychiatric treatment at a VA
hospital in Pittsburgh, Pennsylvania. The representative requested
that the claim for service connection for a nervous disorder be
reopened. In a November 1982 notice, the VA Medical Center in
Pittsburgh, Pennsylvania (Pittsburgh VAMC) reported that there was
no record of medical treatment there in 1982.

In a July 1986 letter, the veteran's Congressman forwarded a letter
from the veteran's mother to the RO. The letter from the veteran's
mother asserted, in effect, that the veteran had a nervous disorder
which began in service. The RO explained the basis for the October
1961 rating decision in a July 1986 letter to the veteran's
Congressman.

In letters dated in September and October 1988, an attorney
representing the veteran indicated that the veteran was attempting
to obtain Supplemental Security Income (SSI) benefits from the
Social Security Administration. The letters requested the RO's
assistance in obtaining copies of the veteran's pertinent service
medical records.

In a June 1989 letter, the veteran's senator forwarded a June 1989
letter from the veteran's mother to the RO. The veteran's mother
explained how he had joined the military and had manifested a
nervous disorder since service. Additional letters from friends of
the veteran were also submitted to the RO. These letters asserted
that the veteran had appeared to manifest a nervous disorder since
service.

- 4 -

In an August 1989 confirmed rating decision, the RO determined that
the additional evidence submitted in support of the claim for
service connection for a nervous disorder did not constitute new
and material evidence to warrant reopening the claim. The veteran
did not submit a timely appeal of the decision after being notified
in August 1989. 

In a letter received in November 1989, the veteran's mother
reported that he was receiving SSI benefits. She indicated that her
husband (the veteran's father) had been a VA employee when the
veteran was discharged from service and her husband had been
reluctant to request assistance for the veteran. In a letter
received in January 1990, the veteran's mother explained that the
veteran bad been "mixed up" for many years and she enclosed a copy
of an application for disability compensation which he had filed in
August 1961 as evidence that he had had a psychiatric disability
for many years.

At a hearing in April 1990, the veteran and his mother testified
that he had not had any psychiatric problems prior to service, but
had been confused since service. The veteran explained that,
following service, he did not seek psychiatric treatment until
1974. The veteran's representative indicated that the inadequate
personality diagnosed in service was a symptom of the paranoid
schizophrenia which had been diagnosed since service by private
medical providers in Butler, Pennsylvania.

In December 1990, the Board reviewed the veteran's claim, which was
characterized as a claim of service connection for an acquired
psychiatric disorder. The Board concluded that an acquired
psychiatric disorder was not incurred in or aggravated by service.
The Board also concluded that the evidence submitted subsequent to
the October 1961 rating decision did not present a new factual
basis warranting service connection for an acquired psychiatric
disorder.

Evidence submitted after the Board's December 1990 decision
includes records of psychiatric evaluations and treatment of the
veteran at the Irene Stacy Community Mental Health Center (Stacy
Mental Health Center), in Butler, Pennsylvania. In a June 1988
evaluation, case worker Debbie Slein noted that the veteran gave a

- 5 -

history of hospitalization at a hospital in Portsmouth Virginia in
1958. He felt he had been hospitalized due to "neurosis". He
reported being "nagged" by a sailor and stabbing him with a fork.
He was hospitalized for approximately 90 days and then discharged
from service. In 1973, he was hospitalized due to "nagging" by his
wife. He was hospitalized at a VA hospital at Highland Drive in
Pittsburgh, Pennsylvania (Pittsburgh VAMC) for 90 days. He began
therapy at Human Services of New Castle, Pennsylvania in 1982. On
evaluation, the veteran knew very little about his
hospitalizations, but acknowledged having psychiatric problems. Ms.
Slein indicated that be appeared to be within the normal range of
intelligence and his Judgment was fair. He was oriented in all
three spheres and his memory was intact. Axis I and Axis II
diagnoses were deferred.

On evaluation of the veteran at Stacy Mental Health Center in
August 1988, Marita Kenna, M.D. reported an Axis I diagnosis of
panic symptoms secondary to Axis II. The Axis II diagnosis was
mixed personality disorder. A July 1989 psychiatric evaluation of
the veteran by S. Chaudhary, M.D., resulted in an Axis I diagnosis
of a history of panic symptoms secondary to the Axis II diagnosis.
The Axis II diagnosis was mixed personality disorder with passive-
aggressive, dependent, paranoid and some narcissistic features. On
July 1990 psychiatric evaluation of the veteran by Jairo Nunez,
M.D., the diagnoses included Axis I: anxiety disorder, and Axis II:
personality disorder not otherwise specified. Dr. Nunez identified
the Axis II diagnosis as the main diagnosis.

The veteran's mother submitted statements to the RO in August 1993,
March 1994, and April 1994. She reported that the veteran was
receiving psychiatric treatment and schizophrenia had been
diagnosed. In a VA Form 9 submitted in March 1994, the veteran's
mother explained that, in service, he was smothered with pillows by
fellow sailors and was harassed in other ways. He was afraid to
seek medical treatment and his family cared for him as if he were
a child.

At a bearing in July 1994, the veteran's representative asserted
that the veteran's psychiatric disorder was not correctly diagnosed
in service. The veteran's mother testified that he was married
after service but, his psychiatric disability had created

- 6 -

sufficient problems to cause the marriage to end in divorce. The
veteran' sister stated that he had been unable to hold jobs for any
length of time. The veteran indicated that a private psychiatrist,
identified as "Dr. Ross", had diagnosed paranoid schizophrenia and
related the psychiatric disorder to the veteran's service. The RO
hearing officer reviewed records submitted from Stacy Mental Health
Center and noted that these records did not include a diagnosis of
schizophrenia.

A record showing medications administered to the veteran from July
1993 to July 1994 was received from Stacy Mental Health Center in
August 1994. In November 1994, the veteran's mother submitted a
letter describing difficulties associated with the veteran's
psychiatric disorder.

In October 1996, the Board remanded the case to the RO. The remand
directed the RO to obtain complete records of VA medical treatment
of the veteran, including treatment at Pittsburgh VAMC in 1974. The
remand also directed the RO to obtain records of treatment of the
veteran at Stacy Mental Health Center from July 1990; to
specifically include records completed by Dr. Harry J. Ross showing
a diagnosis of paranoid schizophrenia and any medical opinion
relating the disorder to the veteran's military service.

Subsequent to the October 1996 remand, records of VA medical
treatment of the veteran, dating from October 1995 to June 1996,
were included in the claims folder. An October 1995 report of a
psychiatric evaluation included a diagnostic impression of residual
schizophrenia. November 1995, March 1996, and June 1996 evaluations
of the veteran included diagnoses of schizoaffective disorder. The
VA medical records did not include a medical opinion relating the
disorders to the veteran's service.

A VA hospital discharge summary from Pittsburgh VAMC and covering
a period dating from December 1974 to March 1975, included
diagnoses of passive aggressive behavior and adjustment reaction to
adult life.

7 -

In response to the RO's request to Stacy Mental Health Center for
records of treatment of the veteran, specifically records completed
by Dr. Ross, the RO received duplicate copies of the psychiatric
evaluations of the veteran completed in June and August 1988, July
1989, and July 1990. The RO also received a record listing
medications administered to the veteran, dating from July to
September 1995, and a December 1996 treatment summary, which
indicated that the veteran's file was being closed because he had
not attended a medical check since September 1995 and had not
attended a therapy session since October 1995.

In an October 1997 statement, the veteran's representative asserted
that the veteran was being treated for schizophrenia and contended,
in effect, that service connection for a psychiatric disorder was
warranted.

In January 1999, the Board remanded the case to the RO, noting that
the RO had issued an SSOC in September 1997, which based
adjudication of the veteran's claim on a standard rejected by the
United States Court of Appeals for the Federal Circuit in the case
of Hodge v. West, 155 F.3d. 1356. The Board also indicated that the
claims folder reflected that the veteran was receiving SSI benefits
under Title XVI of the Social Security Act, and benefits under
Title XVI may be awarded on the basis of physical or mental
disability. Accordingly, the remand directed that the RO obtain a
copy of the veteran's complete file with the Social Security
Administration and readjudicate the claim for service connection
for an acquired psychiatric disorder based only on consideration of
the holding in Hodge and 38 C.F.R. 3.156.

In March 1999, a Social Security Administration office in
Philadelphia, Pennsylvania, informed the RO that SSI benefits had
been awarded to the veteran under Title XVI, but associated records
were maintained at a separate field office in Butler, Pennsylvania.
In reply to an RO inquiry, a Social Security Administration office
in Butler, Pennsylvania indicated in April 1999 that, although the
veteran had been awarded benefits 12 years earlier, the medical
folder had been either lost or destroyed and any reconstructed
folder would contain only new, updated information regarding the
veteran.

- 8 - 

In June 1999, the RO issued an SSOC which cited 38 C.F.R. 3.156 and
concluded that new and material evidence had not been submitted to
reopen the veteran's claim of service connection for an acquired
psychiatric disorder.

Analysis

As an initial matter, the Board notes that the RO has complied with
the October 1996 remand by obtaining records of treatment of the
veteran in 1974 at Pittsburgh VAMC and making exhaustive efforts to
obtain records from Stacy Mental Health Center, to specifically
include any records completed by Dr. Ross. The records completed by
Dr. Ross are not available. The RO has also complied with the
January 1999 remand by making an exhaustive effort to obtain
records from the Social Security Administration reflecting the
veteran's receipt of disability benefits. These records are also
unavailable. The RO has readjudicated the veteran's claim, applying
38 C.F.R. 3.156, pursuant to the holding in Hodge. Therefore, the
Board finds that the evidence pertinent to the matter at hand has
been adequately developed.

Service connection may be granted for disability resulting from
disease or injury incurred in, or aggravated by service. 38
U.S.C.A. 1131. Service incurrence will be presumed for psychoses
manifested to a compensable degree within one year after service.
38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309 (1999).

The December 1990 Board decision denying service connection for an
acquired psychiatric disorder is final, and is not subject to
revision on the same factual basis. 38 U.S.C.A. 7104. To reopen the
claim, the claimant must present or secure new and material
evidence. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

"New and material evidence" means evidence not previously submitted
which bears directly and substantially upon the subject matter
under consideration, which is

- 9 -

neither cumulative or redundant, and which by itself or in
consideration with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998).

The evidence added to the record since the December 1990 Board
decision is new because it consists of medical evidence indicating
the existence of an acquired psychiatric disorder in the 1990s.
Prior to that time there was no evidence of the existence of an
acquired psychiatric disorder during service or at any time since
service.

However, none of the evidence received since the 1990 Board
decision is material, because it is not so significant that it must
be considered to fairly decide the merits of the claim. None of it
suggests that earlier diagnoses of a personality disorder during
service or since service were incorrect and none of the medical
records suggest that an acquired psychiatric disorder is in any way
related to service. None of the medical records suggest the
existence of a psychosis in the first post service year.

As such, the Board concludes that the evidence added to the record
since the December 1990 Board decision is not so significant that
it must be considered in order to fairly decide the claim. The
records are not material. As new and material evidence has not been
submitted to reopen the claim of service connection for an acquired
psychiatric disorder, the claim may not be reopened.

- 10 -

ORDER

New and material evidence not having been received to reopen a
claim of service connection for an acquired psychiatric disorder,
the appeal is denied.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals


- 11 -


